                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

PRECIOUS MCAFEE,                              )
                                              )
                       Plaintiff,             )
                                              )      Case No.
v.                                            )
                                              )       NOTICE OF REMOVAL
                                              )       CIVIL ACTION
                                              )
HARRAH’S NORTH KANSAS CITY,                   )
LLC                                           )
              Defendant.                      )


TO:     The Clerk of the above-entitled court and
        all parties and their attorneys of record

        PLEASE TAKE NOTICE that defendant Harrah’s North Kansas City, LLC (hereinafter

“Harrah’s NKC”), a citizen of the States of Delaware and Nevada, hereby removes the above-

entitled action from the Circuit Court of Clay County, Missouri to the United States District

Court for the Western District of Missouri. In support of its removal, defendant Harrah’s NKC

respectfully states:

        1.      Plaintiff Precious McAfee filed her Petition on or about January 15, 2020,

commencing an action styled Precious McAfee v. Harrah’s North Kansas City, LLC/d/b/a

Harrah’s North Kansas City Casino, Case No. 20CY-CV00624 in the Circuit Court of Clay

County, Missouri. A true copy of that Petition is attached hereto as Exhibit A. In her action,

plaintiff seeks damages for personal injuries from alleged sexual harassment by a non-employed

third-party while on the premises of Harrah’s NKC on June 17, 2019. Ex. A.        Plaintiff seeks

recovery of compensatory damages for her alleged injuries, including emotional distress,

together with punitive damages, attorney fees, as well as other costs associated with this suit. Ex.

A. Plaintiff has requested a jury trial. Ex. A.



             Case 4:20-cv-00148-BP Document 1 Filed 02/27/20 Page 1 of 4
        2.       Defendant Harrah’s NKC received “through service or otherwise” a copy of the

plaintiffs’ Summons and Petition on January 29, 2020, when its registered agent in Missouri was

served. A true copy of the Summons issued to Harrah’s NKC is attached as “Exhibit B.”

Exhibits A and B constitute all of the matters sent to or served on defendant Harrah’s NKC in

this action.

        3.       Plaintiff is a citizen of the State of Missouri. See Exhibit A.

        4.       Defendant is not a citizen of the State of Missouri, in that Harrah’s NKC is a

limited liability company. On January 25, 2020 and at all times since:

     Harrah’s North Kansas City LLC has had a single member, a limited liability company:

        CEOC LLC;

     CEOC has had a single member: Caesars Entertainment Corporation; and,

     Caesars Entertainment Corporation has been a corporation formed under the laws of the

        State of Delaware with a principal place of business in Nevada. See Exhibit C, affidavit

        of Neal Krokosy, Senior Corporate Counsel for Caesars Entertainment Corporation.

        5.       This civil action is properly removable to the United States District Court for the

Western District of Missouri based on the facts enumerated herein, including:

                 a.     This action is a civil action of which the Court has original jurisdiction

        under 28 U.S. C. § 1332(a)(1) and may be removed to this Court pursuant to 28 U.S.C. §

        1441, in that it is a civil action between citizens of different states with the amount in

        controversy exceeding the sum of $75,000.00, exclusive of costs.

                 b.     Both at the time of this removal as well as at the time the Petition was

        filed, plaintiff is and was a resident of the state of Missouri. See Ex. A, plaintiff’s

        Petition ¶ 1.




                                          2
               Case 4:20-cv-00148-BP Document 1 Filed 02/27/20 Page 2 of 4
               c.      Both at the time of this removal as well as at the time the Petition was

       filed, defendant Harrah’s NKC is and was deemed a citizen and resident of the states of

       Delaware and Nevada. See Exhibit C.

               d.      With respect to the amount in controversy, plaintiff seeks to recover

       compensatory damages for alleged injuries, including emotional distress, and also seeks

       other damages. Ex. A. Given the nature of plaintiff’s claims and the alleged damages

       sought, Defendant understands and believes that the amount in controversy necessarily

       exceeds $75,000.000. See Ex. A (Plaintiff is seeking compensatory damages, punitive

       damages, attorneys’ fees and related litigation and enforcement expenses). Although

       defendant disputes these amounts, as well as the existence, nature, and extent of

       plaintiff’s alleged injuries and/or damages, they must nonetheless be taken into account

       for purposes of determining the amount in controversy.

               e.      This Notice of Removal was filed with this Court within thirty days of

       defendant Harrah’s NKC having received “through service or otherwise” a copy of the

       initial pleading setting forth the claim for relief upon which such action or proceeding is

       based, as provided by 28 U.S.C. § 1446(b).

       6.       A true copy of the Notice of Removal is being concurrently filed with the Clerk

of the Circuit Court of Clay County, Missouri, as provided by law, and will be concurrently

served upon all parties.

       WHEREFORE, defendant Harrah’s NKC respectfully requests that this action be

removed to the United States District Court for the Western District of Missouri.

       Dated this 27th day of February, 2020.




                                       3
            Case 4:20-cv-00148-BP Document 1 Filed 02/27/20 Page 3 of 4
                                           Respectfully submitted,

                                           /s/ K. Christopher Jayaram
                                           K. Christopher Jayaram      MO # 50771
                                           Matthew R. Klose            MO # 68179
                                           Horn Aylward & Bandy, LLC
                                           2600 Grand Boulevard, Suite 1100
                                           Kansas City, Missouri 64108
                                           (816) 421-0700
                                           FAX # (816) 421-0899
                                           cjayaram@hab-law.com
                                           mklose@hab-law.com

                                           Attorneys for Defendant
                                           Harrah’s North Kansas City, LLC



                               CERTIFICATE OF SERVICE


       The undersigned hereby certifies that the foregoing document was filed with this Court
using the Court’s electronic filing system on this 27th day of February, 2020 which will make a
copy available to counsel of record including:


 Henry W. Tanner Jr.
The Law Firm of Henry Tanner LLC
1432 E. 49th Terrace,
 Kansas City, Missouri 64110
henry@htannerlaw.com


Gene P. Graham Jr.
Deborah Blakely
WHITE GRAHAM BUCKLEY & CARR LLC 47138 19049
East Valley View Parkway, Suite C
Independence MO 64055
Ggraham@wagblaw.com
dblakely@wagblaw.com

Attorneys for Plaintiff

                                           /s/ K. Christopher Jayaram
                                           Attorney




                                     4
          Case 4:20-cv-00148-BP Document 1 Filed 02/27/20 Page 4 of 4
